     Case 3:20-cv-00919-MMA-AHG Document 6 Filed 05/26/20 PageID.19 Page 1 of 4




1
2
3
4
5
6
7                            UNITED STATES DISTRICT COURT
8                          SOUTHERN DISTRICT OF CALIFORNIA
9
10                                                        Case No. 20cv919-MMA (AHG)
     KENYATTA QUINN MITCHELL,
11
     CDCR #BC-0837,                                       ORDER DENYING MOTIONS TO
12                                       Plaintiff,       PROCEED IN FORMA PAUPERIS
                                                          AND FOR APPOINTMENT OF
13   v.                                                   COUNSEL PURSUANT TO
14                                                        28 U.S.C. § 1915(a), (e)(1);
15
     CHULA VISTA PAROLE,                                  [Doc. Nos. 2, 3]
16
                                       Defendant.
                                                          DISMISSING CIVIL ACTION
17
                                                          WITHOUT PREJUDICE FOR
18                                                        FAILING TO PREPAY FILING FEES
                                                          REQUIRED BY 28 U.S.C. § 1914(a)
19
20
21
22         Plaintiff Kenyatta Quinn Mitchell, currently incarcerated at California State Prison,
23   Los Angeles (“LAC”), and proceeding pro se, has filed a civil rights Complaint
24   (“Compl.”) pursuant to 28 U.S.C. § 1983. See Compl., Doc. No. 1. Plaintiff did not
25   prepay the civil filing fee at the time of filing; instead he has filed a Motion to Proceed In
26   Forma Pauperis (“IFP”) pursuant to 28 U.S.C. § 1915(a), and a Motion for Appointment
27   of Counsel pursuant to 28 U.S.C. § 1915(e)(1). See Doc. Nos. 2, 3.


                                                      1
                                                                              3:20-cv-00919-MMA-AHG
     Case 3:20-cv-00919-MMA-AHG Document 6 Filed 05/26/20 PageID.20 Page 2 of 4




1    I.    Motion to Proceed IFP
2          Parties instituting any civil action, suit or proceeding in a district court of the
3    United States, except an application for writ of habeas corpus, must pay a filing fee of
4    $400. See 28 U.S.C. § 1914(a). The action may proceed despite failure to prepay the
5    entire fee only if the plaintiff is granted leave to proceed IFP pursuant to 28 U.S.C.
6    § 1915(a). See Andrews v. Cervantes, 493 F.3d 1047, 1051 (9th Cir. 2007); Rodriguez v.
7    Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). Prisoners granted leave to proceed IFP
8    remain obligated to pay the entire fee in “increments” or “installments,” Bruce v.
9    Samuels, __ U.S. __, 136 S. Ct. 627, 629 (2016); Williams v. Paramo, 775 F.3d 1182,
10   1185 (9th Cir. 2015), and regardless of outcome. See 28 U.S.C. § 1915(b)(1) & (2);
11   Taylor v. Delatoore, 281 F.3d 844, 847 (9th Cir. 2002).
12         Section 1915(a)(2) requires all persons seeking to proceed without full prepayment
13   of fees to submit an affidavit that includes a statement of all assets possessed and
14   demonstrates an inability to pay. See Escobedo v. Applebees, 787 F.3d 1226, 1234 (9th
15   Cir. 2015). In support of this affidavit, section 1915(a)(2) also clearly requires that
16   prisoners “seeking to bring a civil action . . . without prepayment of fees . . . shall submit
17   a certified copy of the trust fund account statement (or institutional equivalent) . . . for the
18   6-month period immediately preceding the filing of the complaint.” 28 U.S.C.
19   § 1915(a)(2) (emphasis added); Andrews v. King, 398 F.3d 1113, 1119 (9th Cir. 2005).
20         From the certified trust account statement, the Court must assess an initial payment
21   of 20% of (a) the average monthly deposits in the account for the past six months, or (b)
22   the average monthly balance in the account for the past six months, whichever is greater,
23   unless the prisoner has no assets. See 28 U.S.C. § 1915(b)(1); 28 U.S.C. § 1915(b)(4).
24   The institution having custody of the prisoner then must collect subsequent payments,
25   assessed at 20% of the preceding month’s income, in any month in which his account
26   exceeds $10, and forwards those payments to the Court until the entire filing fee is paid.
27   See 28 U.S.C. § 1915(b)(2); Bruce, 136 S. Ct. at 629.


                                                    2
                                                                               3:20-cv-00919-MMA-AHG
     Case 3:20-cv-00919-MMA-AHG Document 6 Filed 05/26/20 PageID.21 Page 3 of 4




1           Here, while Plaintiff has filed a Motion to Proceed IFP, it fails to comply with 28
2    U.S.C. § 1915(a)(2) because it does not include a certified copy of his trust fund account
3    statements, or an “institutional equivalent” issued by LAC officials, attesting as to his
4    trust account activity and balances for the 6-month period preceding the filing of this
5    action. See 28 U.S.C. § 1915(a)(2); CivLR 3.2.b. Without this accounting, the Court
6    remains unable to fulfill its statutory duty to assess the appropriate amount of initial filing
7    fee which may be required to further prosecute his case. See 28 U.S.C. § 1915(b)(1).
8    Accordingly, Plaintiff’s Motion to Proceed IFP must be DENIED.
9    II.    Motion for Appointment of Counsel
10          Plaintiff has also filed a Motion for Appointment of Counsel. See Doc. No. 3.
11   There is, however, no constitutional right to counsel in a civil case. Lassiter v. Dept. of
12   Social Servs., 452 U.S. 18, 25 (1981); Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir.
13   2009). And while 28 U.S.C. § 1915(e)(1) grants the district court limited discretion to
14   “request” that an attorney represent an indigent civil litigant, this discretion is exercised
15   only under “exceptional circumstances,” Agyeman v. Corr. Corp. of America, 390 F.3d
16   1101, 1103 (9th Cir. 2004); see also Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir.
17   1991), and necessarily depends upon Plaintiff’s IFP status. See 28 U.S.C. § 1915(e)(1)
18   (“The court may request an attorney to represent any person unable to afford counsel.”).
19          Because Plaintiff has not yet demonstrated he is eligible to proceed IFP pursuant to
20   28 U.S.C. § 1915(a), he cannot show he is “unable to afford counsel” as required by
21   § 1915(e)(1). Plaintiff’s Motion for Appointment of Counsel must be DENIED.
22   III.   Conclusion and Order
23          For the reasons set forth above, the Court:
24          1)    DENIES Plaintiff’s Motion to Proceed IFP and Motion to Appoint Counsel
25   (Doc. Nos. 2, 3) and DISMISSES this civil action without prejudice for failure to satisfy
26   28 U.S.C. § 1914(a)’s filing fee requirements.
27          2)    GRANTS Plaintiff forty-five (45) days leave from the date of this Order to:


                                                    3
                                                                               3:20-cv-00919-MMA-AHG
     Case 3:20-cv-00919-MMA-AHG Document 6 Filed 05/26/20 PageID.22 Page 4 of 4




1    a) prepay the entire $400 civil filing and administrative fee in full; or b) complete and file
2    a Motion to Proceed IFP which complies with 28 U.S.C. § 1915(a)(2) and S.D. Cal.
3    CivLR 3.2.b, and
4           3)      ORDERS the Clerk of the Court to provide Plaintiff with this Court’s
5    approved form “Motion and Declaration in Support of Motion to Proceed In Forma
6    Pauperis.” If Plaintiff fails to either prepay the $400 civil filing fee or complete and
7    submit the enclosed Motion to Proceed IFP within 45 days, this action will remain
8    dismissed without prejudice pursuant to 28 U.S.C. § 1914(a) and without further Order of
9    the Court. 1
10          IT IS SO ORDERED.
11   Dated: May 26, 2020
12                                                HON. MICHAEL M. ANELLO
                                                  United States District Judge
13
14
15
16
17
18
19
     1
20     Plaintiff is cautioned that if he chooses to proceed further by either prepaying the full
     $400 civil filing fee, or submitting a properly supported Motion to Proceed IFP, his
21   Complaint will be reviewed before service and may be dismissed sua sponte pursuant to
22   28 U.S.C. § 1915A(b) and/or 28 U.S.C. § 1915(e)(2)(B), regardless of whether he pays the
     full $400 filing fee at once, or is granted IFP status and is obligated to pay the full filing
23   fee in installments. See Lopez v. Smith, 203 F.3d 1122, 1126-27 (9th Cir. 2000) (en banc)
24   (noting that 28 U.S.C. § 1915(e) “not only permits but requires” the court to sua sponte
     dismiss an in forma pauperis complaint that is frivolous, malicious, fails to state a claim,
25   or seeks damages from defendants who are immune); see also Rhodes v. Robinson, 621
26   F.3d 1002, 1004 (9th Cir. 2010) (discussing similar screening required by 28 U.S.C.
     § 1915A of all complaints filed by prisoners “seeking redress from a governmental entity
27   or officer or employee of a governmental entity.”).

                                                   4
                                                                              3:20-cv-00919-MMA-AHG
